Opinion issued July 6, 2007


 





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00541-CR
____________

IN RE MICHAEL SCOTT TONEY, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, Michael Scott Toney, has filed in this Court a pro se petition for writ
of mandamus, complaining that the 208th District Court has not acted on his request
for DNA testing of evidence in trial court cause number 9403369.    
	A writ of mandamus will issue to correct a clear abuse of discretion or the
violation of a duty imposed by law when there is no adequate remedy at law. 
Canadian Helicopters Ltd. v. Wittig, 876 S.W.2d 304, 305 (Tex. 1994) (orig.
proceeding).  If the respondent trial court has a legal duty to perform a
nondiscretionary act, the relator must make a demand for performance that the
respondent refuses.  Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.--Houston [1st
Dist.] 1992, orig. proceeding). The relator must also provide this Court with a
sufficient record to establish his right to mandamus relief.  Walker v. Packer, 827
S.W.2d 833, 837 (Tex. 1992) (orig. proceeding).
	Relator has not provided us with a record that shows that he filed any motions
or otherwise requested relief from respondent.  See Tex. R. App. P. 52.3(j).
	Accordingly, we deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).